—Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered October 16, 1989, convicting defendant, after a plea of guilty, of robbery in the first degree, and sentencing him to a term of 2 to 6 years, unanimously modified, on the law and the facts, to the extent of vacating the sentence and remanding the matter for resentencing, and otherwise affirmed.
We find, and the People concede, that the trial court erroneously placed defendant on interim supervision prior to sentencing (see, People v Rodney K, 77 NY2d 672, 675). Moreover, and as conceded by the People, after the court denied defen*248dant youthful offender status, it should have sentenced defendant, a 15-year old, as a juvenile offender, not as an adult (see, Penal Law § 10.00 [18]; § 60.10 [1]). Finally, we note that in light of defendant’s crime and his illegal actions while on interim supervision, the court’s denial of youthful offender status was not an abuse of discretion (see, People v Selg, 110 AD2d 918). Concur — Sullivan, J. P., Carro, Ellerin, Wallach and Nardelli, JJ.